Citation Nr: 1635543	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-28 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a personality disorder.  

[The issue of entitlement to a higher rate of VA nonservice-connected pension benefits will be addressed in another decision.]



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

During the pendency of this appeal, in August 2016, the RO issued a rating decision and considered the claim which is on appeal.  As the claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a personality disorder is the claim on appeal in this case, that rating decision was issued error.

The Board notes that the RO indicated on the July 2014 Statement of the Case (SOC) that the Veteran had submitted a claim for entitlement to a total disability rating due to service-connected disabilities (TDIU) and that the claim was intertwined with the issue on appeal.  However, the issue on appeal does not relate to the issue of an increased rating for a service-connected disability as service connection has not been established for a personality disorder.  As such, the Board has no jurisdiction of the issue of entitlement to a TDIU.  Consequently, the Board refers the issue of entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for appropriate development.

Since the RO issued the last Supplemental Statement of the Case (SSOC) in March 2015, the Veteran has submitted additional statements and some medical evidence.  Although this evidence was not considered in a subsequent SSOC, the statements are duplicative of statements considered in the SSOC issued in March 2015 and the medical evidence is unrelated to the issue on appeal.  Consequently, the Veteran is not prejudiced by the Board's adjudication of the issue on appeal.  
      
The Board further notes that the Veteran has perfected two issues for appeal, the one reflected above, as well as a claim of entitlement to a higher rate of VA nonservice-connected pension benefits.  The claim of entitlement to a higher rate of VA nonservice-connected pension benefits will be the subject of a separate decision that will be issued simultaneously with the matter reflected above.  See BVA Handbook, Directive 8430, Paragraph 14, c, 10, a.

FINDING OF FACT

The evidence submitted since May 2010 does not show evidence of additional disability due to aggravation during service of the personality disorder by superimposed disease or injury.


CONCLUSION OF LAW

The May 2010 rating decision which declined to reopen a claim for entitlement to service connection for a personality disorder is final; new and material evidence has not been presented, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2010, the RO declined to reopen a claim of entitlement to service connection for a personality disorder.  The Veteran did not appeal this decision.  The May 2010 rating decision represents the last final denial of the claim.  38 C.F.R. § 20.1103.  The Board notes that the Veteran's claim for service connection for a personality disorder was originally denied in a June 2006 rating decision.  The RO subsequently declined to reopen a claim for service connection for a personality disorder in September 2007 and August 2009.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The Court of Appeals for Veterans Claims (Court) interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence that an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the injury or disease was contracted in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Congenital or developmental defects, such as personality disorders, are not considered to be diseases or injuries within the meaning of the applicable legislation and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC82-90;Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245   (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

At the time of the May 2010 rating decision, the evidence of record included available service treatment records, VA examination reports, private medical records, and statements from the Veteran.  

The service treatment reports did not include reference to any psychiatric disorders.   

The March 1997 VA examination report reflects a diagnosis of schizophrenia, undifferentiated type and atypical personality disorder.  

The private medical records from various providers reflect a diagnosis of personality disorder.    

Associated with the claims file are numerous statements from the Veteran.  The Veteran contends that his personality disorder has existed since service and worsened during his active duty service.  

As noted, the RO declined to reopen the Veteran's claim for service connection for a personality disorder because new and material evidence had not been submitted.   

In January 2012, the Veteran submitted a statement indicating that he was claiming entitlement to service connection for a personality disorder.  

In November 2012, the RO declined to reopen the claim of entitlement to service connection for a personality disorder because new and material evidence had not been submitted.  In October 2013, the RO again declined to reopen the issue on appeal.

Evidence received since the May 2010 rating decision includes additional private treatment reports, voluminous statements from the Veteran, and VA examination reports.  

The Board notes that the private treatment reports indicate that the Veteran was diagnosed with a personality disorder, a fact which was known at the time of the last previous denial of the issue on appeal.    
The various statements from the Veteran indicate that the personality disorder was present in service and has persisted since that time, a fact which was known at the time of the last final denial of the issue on appeal.  

The VA examination reports are unrelated to the issue on appeal.  

A review of the relevant evidence of record establishes since the final prior denial in May 2010, the Veteran has submitted evidence that he has personality disorder which has persisted since service.  However, at the time of the final prior denial, there was no evidence of additional disability due to aggravation during service of the personality disorder (a congenital defect) by superimposed disease or injury.   The evidence submitted since that time still fails to establish evidence of additional disability due to aggravation during service of the personality disorder by superimposed disease or injury

The Board acknowledges that the threshold for reopening is low, but it is a threshold nonetheless, and here, the evidence obtained since the Veteran's claim was previously denied simply does not approach that threshold.  As such, the claim is not reopened, and the appeal is denied.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained.



ORDER

The claim for service connection for a personality disorder is not reopened.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


